Citation Nr: 1103096	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-24 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for 
service-connected degenerative arthritis of the lumbar spine for 
the time period from November 1, 2006 to August 11, 2008.

2.  Entitlement to an initial rating greater than 40 percent for 
service-connected degenerative arthritis of the lumbar spine 
since August 12, 2008.

3.  Entitlement to an initial compensable rating for service-
connected left knee disability, status post arthroscopy, for the 
time period from November 1, 2006 to August 11, 2008.

4.  Entitlement to an initial rating greater than 10 percent for 
service-connected left knee disability, status post arthroscopy, 
since August 12, 2008.

5.  Entitlement to an initial compensable rating for service-
connected left heel disability, status post plantar fasciectomy 
and calcaneal exostectomy.

6.  Entitlement to an initial compensable rating for service-
connected right foot disability, status post exostectomy, 
osteotomy and plantar fascial release.

7.  Entitlement to an initial compensable rating for 
hypertension.

8.  Entitlement to an initial compensable rating for scars of the 
chest and left cheek, status post removal of basal cell carcinoma 
lesions.

9.  Entitlement to an initial rating greater than 10 percent for 
tinea pedis.

10.  Entitlement to service connection for residuals of status 
post uvulectomy.

11.  Entitlement to service connection for hyperlipidemia and 
hypertriglyceridemia.

12.  Entitlement to service connection for benign prostate 
hypertrophy (BPH) (claimed as an enlarged prostate).

13.  Entitlement to service connection for a disorder claimed as 
insomnia.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty from August 1986 to October 
2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran appears to seek 
compensation for a biopsy scar along his left clavicle 
line.  Similarly, the Veteran appears to seek compensation 
for dermatitis symptoms involving his upper extremities 
and chest.  These issues, which are not currently before 
the Board, are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  For the time period from November 1, 2006 to August 11, 2008, 
the Veteran's orthopedic manifestations of service-connected 
thoracolumbar spine intervertebral disc syndrome (IVDS) are not 
shown to have resulted in limitation of lumbar spine motion of 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.

2.  Since August 12, 2008, the Veteran's orthopedic 
manifestations of service-connected thoracolumbar spine IVDS are 
not shown to result in unfavorable ankylosis of the entire 
thoracolumbar spine.

3.  Since May 30, 2007, the Veteran has manifested a chronic 
neurologic manifestation of right lower extremity radiculopathy 
absent significant motor or functional impairment.

4.  Since August 12, 2007, the Veteran has manifested a chronic 
neurologic manifestation of left lower extremity neuritis absent 
significant motor or functional impairment.

5.  From November 1, 2006 to March 12, 2008, the Veteran's left 
knee disability was manifested by arthritis absent objective 
evidence of painful motion or motion loss, instability, 
subluxation, "locking" or effusion.

6.  Since March 12, 2008, the Veteran's left knee disability has 
been manifested by arthritis with objective evidence of painful 
motion, limitation of motion no worse than 0 degrees of extension 
to 115 degrees of flexion, and no evidence of instability, 
subluxation, "locking" or effusion.

7.  The Veteran's service-connected left heel disability, status 
post plantar fasciectomy and calcaneal exostectomy, is manifested 
by mild residual impairment absent objective evidence of abnormal 
weight bearing, skin changes, vascular changes, hammertoes, high 
arch, clawfoot, malalignment or other deformity.  

8.  The Veteran's service-connected right foot disability, status 
post exostectomy, osteotomy and plantar fascial release, is 
manifested by mild residual impairment absent objective evidence 
of abnormal weight bearing, skin changes, vascular changes, 
hammertoes, high arch, clawfoot, malalignment or other deformity.

9.  The Veteran's hypertension, which requires continuous 
medication, is manifested by systolic blood pressure 
predominately less than 160 absent a history of diastolic 
pressure predominantly 100 or more.

10.  The Veteran's scars of the chest and left cheek are shown to 
be superficial, stable and nontender which cover an area of less 
than 144 inches (929 sq. cm), do not have any disfiguring 
characteristics, and do not result in limiting the function of 
any part.

11.  The Veteran's tinea pedis involves less than 5 percent of 
the entire body, has not required the need for intermittent 
systemic therapy, and does not result in any scarring 
characteristics.

12.  The Veteran does not manifest residual disability related to 
the ameliorative uvelectomy performed in service.

13.  The Veteran's hyperlipidemia and hypertriglyceridemia are 
laboratory test results that are not, in and of themselves, 
representative of a disability for VA compensation purposes.

14.  The Veteran was first diagnosed and treated for BPH during 
active service.

15.  The Veteran's impaired sleep is a symptom only which is not 
representative of a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 percent 
for the service-connected orthopedic manifestations of lumbar 
spine IVDS for the time period from November 1, 2006 to August 
11, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.25, 4.26, 4.40, 4.45, 
4.71a, Diagnostic Codes (DCs) 5237, 5243 (2010).

2.  The criteria for an initial rating greater than 40 percent 
for the service-connected orthopedic manifestations of lumbar 
spine IVDS for the time period since August 12, 2008 have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1-4.14, 4.25, 4.26, 4.40, 4.45, 4.71a, DCs 5237, 
5243 (2010).

3.  The criteria for a separate 10 percent evaluation for the 
chronic neurologic manifestation of right lower extremity 
radiculopathy have been met effective May 30, 2007, and the 
criteria for a separate 10 percent evaluation for the chronic 
neurologic manifestation of left lower extremity neuritis have 
been met effective August 12, 2008.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.25, 4.26, 4.124a, 
DC 8520 (2010).

4.  From November 1, 2006 to August 12, 2008, the criteria for an 
initial compensable rating for left knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.22, 4.40, 4.45, 
4.59, 4.71a, DCs 5003, 5010, 5257, 5259, 5260, 5261 (2010).

5.  Since August 12, 2008, the criteria for an initial rating 
greater than 10 percent for left knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.22, 4.40, 4.45, 
4.59, 4.71a, DCs 5003, 5010, 5257, 5259, 5260, 5261 (2010).

6.  The criteria for a compensable rating for service-connected 
left heel disability, status post plantar fasciectomy and 
calcaneal exostectomy, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.7, 4.10, 4.22, 4.40, 4.45, 4.59, 4.71a, DCs 5276, 5284 (2010).

7.  The criteria for a compensable rating for service-connected 
right foot disability, status post exostectomy, osteotomy and 
plantar fascial release, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.7, 4.10, 4.22, 4.40, 4.45, 4.59, 4.71a, DCs 5276, 5284 (2010).

8.  The criteria for an initial compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.104, DC 7101 
(2010).

9.  The criteria for a compensable rating for scars of the chest 
and left cheek have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.118, DCs 7801-05 (2010).

10.  The criteria for a compensable rating for tinea pedis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.118, DCs 
7801-06, 7813 (2010).

11.  The criteria for service connection for residuals of status 
post uvulectomy have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.306(b)(1) (2010).

12.  The criteria for service connection for hyperlipidemia and 
hypertriglyceridemia have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

13.  The criteria for service connection for BPH have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).

14.  The criteria for service connection for a disorder claimed 
as insomnia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as to 
the degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. § 4.45.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of descriptive terminology by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision.  
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating shall 
be assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current disability 
with a relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disease must be shown to be of a chronic nature in service, or 
if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service-connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims 
(Court) emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, 
lay witness testimony is permissible in the form of opinions or 
inferences when (a) rationally based on the perception of the 
witness and (b) helpful to a clear understanding of the witness' 
testimony or the determination of a fact in issue.  Otherwise, in 
matters involving scientific, technical or other specialized 
knowledge, Fed.R.Evid 702 requires that an opinion be provided by 
a witness qualified as an expert by knowledge, skill, experience, 
training or education. 




Lumbar spine

The Board considers several diagnostic codes in evaluating the 
Veteran's thoracolumbar spine disability.  DC 5235 (vertebral 
fracture or dislocation), DC 5236 (sacroiliac injury and 
weakness), DC 5237 (lumbosacral or cervical strain), DC 5238 
(spinal stenosis), DC 5239 (spondylolisthesis or segmental 
instability), DC 5240 (ankylosing spondylitis), DC 5241 (spinal 
fusion), DC 5242 (degenerative arthritis of the spine) (see also, 
DC 5003), and DC 5243 (IVDS) are evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine 
provides for the assignment of a 20 percent rating where forward 
flexion of the thoracolumbar spine is greater than 30 degrees but 
not greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
requires forward flexion of the thoracolumbar spine of 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating requires unfavorable ankylosis of the 
entire thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion is zero to 30 degrees, 
and left and right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, 
Plate V.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id. at Note (5).

IVDS (preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating IVDS Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, DC 5243.  

According to the Formula for Rating IVDS Based on Incapacitating 
Episodes, a 20 percent rating contemplates incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating 
requires evidence of incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent rating requires evidence of 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note 1.

The assignment of a particular DC is "completely dependent on 
the facts of a particular case" and involves consideration of 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In rating disability 
involving injury to the peripheral nerves and their residuals, 
attention is to be given to the site and character of injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating 
which may be assigned for neuritis not characterized by organic 
changes as noted above will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete paralysis.  
Id.  Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate, incomplete paralysis.  38 C.F.R. 
§ 4.124.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  
When the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  Id.  The ratings for 
peripheral nerves are for unilateral involvement; when bilateral, 
they are combined with application of the bilateral factor.  Id.

DC 8520 provides the rating criteria for paralysis of the sciatic 
nerve, and therefore neuritis and neuralgia of that nerve.  
38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very rarely) 
lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  A 60 
percent rating is warranted for severe incomplete paralysis with 
marked muscular atrophy.  Id.  DC 8620 refers to neuritis of the 
sciatic nerve while DC 8720 refers to neuralgia of the sciatic 
nerve. 

An RO rating decision dated September 2007 granted service 
connection for degenerative arthritis of the lumbar spine, and 
assigned an initial 20 percent rating effective to the date of 
claim; November 11, 2006.  The Veteran appealed the initial 
rating assigned.

A December 2008 RO rating decision awarded a 40 percent rating 
for degenerative arthritis of the lumbar spine effective August 
12, 2008.  Thus, the RO has assigned "staged" ratings in this 
case.

With an inservice history of lumbar spine fusion, lay complaints 
of radicular-type symptoms in the lower extremities and abnormal 
neurologic findings, the Board finds that criteria for evaluating 
IVDS, either based upon combining the chronic orthopedic and 
neurologic manifestations or based upon incapacitating episodes, 
apply.

It is thus the duty of the Board to address all issues and claims 
raised by the Veteran during the course of this appeal.  Based 
upon the credible lay and medical evidence of file, the Board 
makes the following findings of fact:

1)  For the time period from November 1, 2006 to 
August 11, 2008, the Veteran's orthopedic 
manifestations of service-connected thoracolumbar 
spine disability are not shown to have resulted in 
limitation of lumbar spine motion of 30 degrees or 
less or favorable ankylosis of the entire 
thoracolumbar spine; 

2)  Since August 12, 2008, the Veteran's 
orthopedic manifestations of service-connected 
thoracolumbar spine disability are not shown to 
result in unfavorable ankylosis of the entire 
thoracolumbar spine;

3)  Since May 30, 2007, the Veteran has manifested 
a chronic neurologic manifestation of right lower 
extremity radiculopathy absent significant motor 
or functional impairment; and 

4)  Since August 12, 2007, the Veteran has 
manifested a chronic neurologic manifestation of 
left lower extremity neuritis absent significant 
motor or functional impairment.

Historically, the Veteran's service treatment records (STRs) 
reflect a long-standing history of low back pain with radiation 
into his buttocks and right leg.  He underwent a laminectomy and 
discectomy at L4-5 in September 2000.  Thereafter, he had 
exacerbations of back and buttock pain.  A magnetic resonance 
imaging (MRI) scan in April 2005 demonstrated previous 
decompression of L4, mild Grade I retrolisthesis of L3-4, and 
degenerative disc disease with loss of disc height and 
desiccation at L3-4, L4-5 and L5-S1. 

In July 2005, the Veteran underwent an L3-S1 transforaminal 
lumbar interbody fusion (TLIF).  An October 2005 treatment record 
cleared the Veteran to resume all activities without restriction, 
noting a near total resolution of back pain and leg numbness.

The Veteran underwent a pre-discharge VA Compensation and Pension 
(C&P) spine examination in June 2006.  At this time, the Veteran 
reported constant low back pain, of 7/10 severity, which radiated 
into the right hip at times.  He described flare-ups of 7-8/10 
pain which occurred at least twice a week and lasted 8-12 hours 
in duration.  Precipitating factors included increased activity.  
With flare-ups, the Veteran reported having to stop for rest.  
Regardless, the Veteran reported limited mobility due to the 
prior history of fusion.  He treated these symptoms with 15 mg. 
of Mobic in the morning with a couple of extra strength Tylenol 
in the afternoon.

The examiner indicated that the Veteran's low back disability had 
no effect on his mobility or activities of daily living.  The 
Veteran could no longer perform activities such as running, 
hiking with a backpack, and playing with his children.  He had 
difficulty with activities such as yard work and biking.  The 
Veteran denied alteration in bowel or bladder functions.  

On examination, the Veteran's spine demonstrated no irregularity 
in curvature, scoliosis, symmetry or posture.  Gait was steady 
and normal.  There was no tenderness to palpation of the 
thoracolumbar spine, paraspinous muscles or supporting 
thoracolumbar musculature.  There was some tenderness of the 
right sacroiliac joint.  The lumbar spine demonstrated flexion to 
70 degrees, extension to 10 degrees, lateral flexion to 10 
degrees bilaterally and lateral rotation to 10 degrees 
bilaterally.  The Veteran did not have significant pain with 
range of motion.  Rather, he mainly had stiffness and decreased 
mobility to the fusion.  The biggest limiting factor was pain.  
There was no evidence of neurologic deficits.  The examiner 
indicated that additional limitation of motion due to repetitive 
use could not be determined without resort to speculation.  The 
examiner offered diagnoses of 1) status post decompression with 
laminectomy of L4/5 in 2000 and transforaminal lumbar interbody 
fusion at L3-L4, L4-L5 and L5-S1 in July 2005 and 2) degenerative 
arthritis of the lumbar spine.

Overall, the June 2006 VA C&P examination report provides strong 
evidence against a rating greater than 20 percent as it fails to 
show limitation of lumbar spine motion of 30 degrees or less, 
favorable ankylosis of the entire thoracolumbar spine, chronic 
neurologic manifestations of IVDS and/or incapacitating episodes 
of IVDS having a total duration of at least 4 weeks.

In this respect, the VA C&P examiner clearly found active range 
of lumbar spine motion on examination.  Furthermore, the Veteran 
only reported intermittent episodes of right hip pain with 
examination showing no neurologic impairment of either lower 
extremity.

The Board also notes that the Veteran himself, at this 
examination, did not describe limitation of motion to 30 degrees 
or less during exacerbations of back pain.  The clinical records 
contemporaneous in time to this examination also did not suggest 
limitation of motion to 30 degrees or less during exacerbations 
of back pain.

Even with consideration of the provisions of 38 C.F.R. §§ 4.40 
and 4.45, the Board finds that the Veteran has not met his burden 
of submitting at least an approximate balance of positive and 
negative evidence in this case to support a finding that the his 
lumbar spine motion resulted in, or more nearly approximated, 
forward flexion of 30 degrees or less at this time.

In a statement received on May 30, 2007, the Veteran argued that 
the June 2006 VA C&P examiner's findings regarding range of 
motion testing were inaccurate, as he self-described an inability 
to bend at all as a result of his lumbar spine fusion.  He argued 
that, due to his fusion, he had no range of motion in the back 
let alone the range of motion recorded by the VA examiner in June 
2006.  For example, the Veteran described an inability to bend 
his back at all and having to bend his knees and go straight down 
in a squat to pick items up off the floor.  He experienced 
excruciating pain by the end of the day due to activities such as 
standing, walking, climbing, etc.  He had changed to a sedentary 
job but still had daily pain and weakness after prolonged use.  
He indicated that he did not report such symptomatology in 
service to avoid referral to a medical board.

While the Veteran is clearly competent to describe an inability 
to bend, the Board finds that the VA examiner's clinical findings 
on range of motion findings hold greater probative value than the 
Veteran's self-described limitations, as this examiner has 
greater expertise and training than the Veteran to evaluate 
actual lumbar spine motion.

Further, and perhaps more importantly, the results are consistent 
with prior medical reports regarding the Veteran's back.  

Also in the statement received on May 30, 2007, the Veteran 
argued for the first time that he experienced shooting pains down 
his right leg to his toes.  He stated that this symptom had been 
present since service, but that he did not report this aspect of 
disability to avoid referral to a medical board.

In September 2007, the Veteran underwent VA C&P examination to 
evaluate the Veteran's complaint of constant numbness from the 
right hip to the outer toes along the posterior aspect.  The 
Veteran also reported an inability to sleep at night due to back 
pain.  This examination found no separate right hip disorder, but 
did provide a diagnosis of lumbar radiculopathy.

Thus, the September 2007 VA C&P examination found a diagnosis of 
right lower extremity radiculopathy which the Veteran reported 
being chronic in nature on May 30, 2007.  Thus, the lay and 
medical evidence establishes the onset of right lower extremity 
radiculopathy as of May 30, 2007.

The Board acknowledges the Veteran's apparent argument that his 
right lower extremity symptoms had been chronic since his 
discharge from service.  This statement conflicts with his 
October 2005 report of a complete resolution of lower extremity 
numbness and his June 2006 report of right hip pain "at times."  
Additionally, the Veteran's complaints after May 2007 were 
different in character, referring to pain extending from the 
right hip to the toes rather than the previously reported pain 
limited to the right hip.

In resolving this conflict, the Board places greater probative 
value to the Veteran's statements in service that the right lower 
extremity pains were not chronic in nature, as they were more 
contemporaneous in time to the time period in question and more 
consistent with the June 2006 VA C&P examination report findings 
of no neurologic deficits.

Unfortunately, the September 2007 VA C&P examination did not 
provide adequate clinical findings to properly evaluate the 
severity of the right lower extremity radiculopathy.

On an August 12, 2008 VA C&P examination, the Veteran complained 
of chronic low back pain of 7-8/10 severity with intermittent 
radiation for both lower extremities, more so on the right, 
associated with paresthesias throughout.  He only obtained 
minimal relief of symptoms with Celebrex.  Flare-ups occurred 
with any standing less than 10 minutes or walking less than a 
block.  The Veteran was unable to run and, due to diminished 
walking and standing tolerance, he had quit two previous jobs.  
The Veteran denied instances of falls, but did report episodes of 
leg give-way.  He currently worked as a counselor, but missed 3-4 
days per month due to multiple musculoskeletal complaints.  His 
activity level had been curtailed due to constant pain.  He was 
unable to participate in recreational activities.  He was self-
sufficient at activities of daily living at a slower level, and 
his driving tolerance was limited to 30 minutes.

On physical examination, the Veteran's spine was rigid.  His gait 
was antalgic with a right lateral shift in posture.  The examiner 
indicated that forward flexion and rotation to either side was 
not possible due to lumbar spine fusion.  The lumbar spine did 
demonstrate 10 degrees of extension and 15 degrees of bilateral 
flexion.  The Veteran experienced end-range pain in all 
directions with no change in motion upon repetitive testing.  
There were no muscle spasms, but guarding was moderately severe 
bilaterally.  The lower extremities demonstrated diminished 
sensation in the L4-5 distribution.  Strength was fair minus to 
fair plus with no muscular wasting.  Reflexes were symmetrical 
but sluggish.  The examiner diagnosed moderately severe to severe 
lumbosacral strain with degenerative arthritis and post surgical 
lumbar fusion.

The August 12, 2008 VA C&P examination report first documented 
the Veteran's inability to forward bend at all, which has 
provided the basis for the award of a 40 percent rating by the 
RO.  The Board finds that such an award is proper according to 
the applicable VA criteria.

However, the Board finds that it is not factually ascertainable 
from the credible lay and medical evidence that such limitation 
of motion had been present prior to August 12, 2008.  The Veteran 
did describe similar limitations in his May 2007 statement, 
however that statement referred to these symptoms being present 
on the 2006 VA C&P examination.  

Unfortunately, this statement is inconsistent with his reported 
symptomatology in service and the actual clinical findings during 
the June 2006 VA C&P examination.  Quite simply, the Board does 
not find that this statement constitutes a reliable source of lay 
evidence when viewed against the entire evidentiary record.  

Notably, the Board finds no lay or medical evidence contained in 
the clinical records which document an actual increased severity 
of orthopedic symptoms prior to August 12, 2008.  Furthermore, 
the August 12, 2008 VA C&P examination report first described 
moderately severe guarding of the thoracolumbar spine which had 
not been previously documented.  For these reasons, the Board 
finds no basis in credible lay or medical evidence for awarding a 
40 percent rating based upon limitation of motion prior to August 
12, 2008.

The Board further finds that, since August 12, 2008, the criteria 
for a rating greater than 40 percent for the orthopedic 
manifestations of thoracolumbar spine IVDS have not been met for 
any time.  In this respect, there is no competent lay or medical 
evidence that the Veteran's entire spine is fixed in flexion or 
extension resulting in symptoms such as difficulty with walking 
because of a limited line of vision, restricted opening of the 
mouth and chewing, breathing limited to diaphragmatic 
respiration, gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial 
or cervical subluxation or dislocation, or neurologic symptoms 
due to nerve root stretching.

The Board does find that the August 12, 2008 VA C&P examination 
report demonstrates, for the first time, a chronic neurologic 
deficit involving the left lower extremity.  In this respect, 
this examination report clearly documented a neurologic 
abnormality involving slight diminishment of sensation in the L4-
5 distribution (prior site of surgery) with slight reduction in 
strength and reflexes which cannot be ignored for rating 
purposes.

With respect to the chronic neurologic manifestations of the 
Veteran's service-connected lumbar spine IVDS, the August 12, 
2008 VA C&P examination described near symmetrical results for 
the Veteran's right and left lower extremities.  In this respect, 
both extremities demonstrated diminished sensation in the L4-5 
distribution, fair minus to fair plus strength, no muscular 
wasting, and sluggish but symmetrical reflexes.  These symptoms 
clearly have a disabling aspect to the Veteran.  As such, the 
Board finds that the lay and medical evidence supports awarding 
the minimum 10 percent rating for the right and left lower 
extremity sensory deficits absent significant motor or functional 
impairment.

The Board finds further finds that the criteria for a rating 
greater than 10 percent for each extremity have not been met.  
The medical evidence of record does not describe any significant 
motor or functional impairment.  There is also no lay or medical 
evidence of organic changes present in either extremity such as 
muscular atrophy or trophic changes.  As such, the Board finds 
that such symptoms do not meet, or more nearly approximate, the 
criteria for incomplete paralysis of the sciatic nerve which is 
moderately disabling in degree.  Therefore, the Board finds that 
the criteria for separate 10 percent ratings, but no higher, for 
the chronic neurologic manifestations of right and left lower 
extremity radiculopathy due to IVDS has been met for the entire 
appeal period.  

The Veteran does not allege, and the record does not suggest, any 
additional chronic neurologic manifestations of lumbar spine 
IVDS.

The Board has further considered whether a higher rating could be 
awarded for any time during the appeal period for incapacitating 
episodes of IVDS.  Notably, the Veteran has not described IVDS 
episodes having a total duration of at least 4 weeks for any 12-
month period.  More importantly, the Board has closely reviewed 
the record, and finds that the Veteran is not shown to have 
experienced incapacitating episodes IVDS having a total duration 
of at least 4 weeks in any given 12-month period, as defined by 
VA regulation (bed rest prescribed by a physician and treatment 
by a physician).  

In so deciding, the Board has considered the Veteran's current 
report of having thoracolumbar spine pain with bilateral leg 
symptoms to be credible and consistent with the evidentiary 
record.  Clearly, he is competent to describe such 
symptomatology.  However, as addressed above, the Board finds 
that the Veteran's bilateral leg symptoms have not been chronic 
present since the inception of the appeal with him providing 
inconsistent statements of symptomatology.  Furthermore, the 
Veteran's descriptions regarding the severity, frequency and 
duration of symptoms are somewhat inconsistent.

The Board further observes that the Veteran's postservice 
clinical records do not contain any significant findings 
favorable to his claims according to the applicable criteria.

Regarding the overall severity of his disability, as manifested 
orthopedically and neurologically, the Board places greater 
probative value to the findings of the VA C&P examiners, who have 
greater expertise in evaluating such matters and greater accuracy 
in determining motion loss with use of a goniometer.  The 
preponderance of the persuasive lay and medical evidence is 
against any further compensation for this claim.  38 U.S.C.A. 
§ 5107(b).

Left knee

Included within 38 C.F.R. § 4.71a are multiple DC's that evaluate 
impairment resulting from service-connected knee disorders, 
including DC 5256 (ankylosis), DC 5257 (other impairment, 
including recurrent subluxation or lateral instability), DC 5258 
(dislocated semilunar cartilage), DC 5259 (symptomatic removal of 
semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 
(limitation of extension), DC 5262 (impairment of the tibia and 
fibula), and DC 5263 (genu recurvatum).  

According to DC 5257, which rates impairment resulting from other 
impairment of the knee, to include recurrent subluxation or 
lateral instability of this joint, a 10 percent rating will be 
assigned with evidence of slight recurrent subluxation or lateral 
instability of a knee; a 20 percent rating will be assigned with 
evidence of moderate recurrent subluxation or lateral 
instability; and a 30 percent rating will be assigned with 
evidence of severe recurrent subluxation or lateral instability. 

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to 
ratings under DC 5257 because it is not predicated on loss of 
range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Traumatic arthritis is rated analogous to degenerative arthritis 
under DC 5003.  Degenerative arthritis, when established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate DC's for the specific joint or joints 
involved.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate DC's, a 
rating of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion to be 
combined, not added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC.  For purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).  The DC's that 
focus on limitation of motion of the knee are DC's 5260 and 5261.

Normal range of motion of the knee is to zero degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  
Under DC 5260, a noncompensable rating will be assigned for 
limitation of flexion of the leg to 60 degrees; a 10 percent 
rating will be assigned for limitation of flexion of the leg to 
45 degrees; a 20 percent rating will be assigned for limitation 
of flexion of the leg to 30 degrees; and a 30 percent rating will 
be assigned for limitation of flexion of the leg to 15 degrees.  
See 38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for 
limitation of extension of the leg to 5 degrees; a 10 percent 
rating will be assigned for limitation of extension of the leg to 
10 degrees; a 20 percent rating will be assigned for limitation 
of extension of the leg to 15 degrees; a 30 percent rating will 
be assigned for limitation of extension of the leg to 20 degrees; 
a 40 percent rating will be assigned for limitation of extension 
of the leg to 30 degrees; and a 50 percent rating will be 
assigned for limitation of extension of the leg to 45 degrees.  
38 C.F.R. § 4.71a, DC 5261.

DC 5256, which governs ankylosis of the knee permits a 30 percent 
rating for favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees, while a veteran will 
garner a 40 percent rating with flexion between 10 and 20 
degrees. 

The VA Office of General Counsel has stated that compensating a 
claimant for separate functional impairment under DC's 5257 and 
5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under DC's 5003 and 5257, provided that a 
separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General 
Counsel further explained that if a veteran has a disability 
rating under DC 5257 for instability of the knee, and there is 
also X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that 
separate ratings under DC 5260 for limitation of flexion of the 
leg and DC 5261 for limitation of extension of the leg may be 
assigned for disability of the same joint).

The VA Office of General Counsel has also stated that DC 5259, 
removal of semilunar cartilage, may result in complications 
producing loss of motion.  As such, limitation of motion is a 
relevant consideration under DC 5259.  VAOPGCPREC 9-98 (Aug. 14, 
1998).

The RO's November 2006 rating decision established service 
connection for degenerative arthritis of the left knee, status 
post arthroscopy, and assigned an initial noncompensable rating 
effective to the date of claim; November 1, 2006.

A December 2008 RO rating decision awarded a 10 percent rating 
for the left knee disability effective August 12, 2008.  Thus, a 
"staged" rating is in effect for this disability.

The Veteran's STRs reflect a longstanding history of left knee 
problems.  An MRI examination in December 2000 was interpreted as 
showing likely osteochondritis dissecans.  The Veteran 
subsequently underwent arthroscopy with chondroplasty.  There is 
no history that he underwent removal of semilunar cartilage 
during service.  See 38 C.F.R. § 4.71a, DC 5259 (providing 
specific criteria where a claimant removal of semilunar 
cartilage).

On his June 2006 VA C&P examination, the Veteran denied chronic 
left knee pain.  Rather, he reported experiencing soreness with 
prolonged standing or walking more than usual.  His biggest issue 
was a self-described weakness, fatigue and limited endurance.  
For example, he noticed weakness with extended walking, carrying 
items or walking up hills.  He could not kneel due to tenderness.  
He was also bothered by stairs due to weakness.  However, the 
Veteran denied instability, give-way, "locking," episodes of 
flare-ups with additional limitation of motion or functional 
impairment, use of assistive devices, episodes of dislocation or 
recurrent subluxation, periods of incapacitation, or any effects 
on his usual occupation or activities of daily living.

On examination, the Veteran left knee was visually symmetrical to 
the right.  There was no redness, swelling, effusion, heat, 
deformity, muscle atrophy, tenderness to palpation, guarding or 
resistance on examination, or pain with flexion or extension.  
Gait was steady and even.  There was no functional limitation 
noted with walking or standing.  On examination, the left knee 
demonstrated active and passive motion from 0 to 140 degrees.  
The medial and collateral ligaments were intact with no laxity of 
motion to varus/valgus testing.  The anterior and posterior 
cruciate ligaments were also intact.  The examiner could not 
express, without resort to speculation, any additional limitation 
by pain, fatigue, weakness, or lack of endurance due to 
repetitive use.  The examiner offered a diagnosis of status post 
left knee arthroscopy with chondroplasty and grade IV 
chondromalacia indicative of degenerative arthritis.

Overall, the pre-discharge June 2006 VA examination report 
provides highly probative evidence against an initial compensable 
rating prior to August 12, 2008.  This examination found that the 
Veteran's left knee demonstrated motion from 0 to 140 degrees 
with no objective evidence of pain.  Thus, the clinical findings 
are well short of the criteria for a compensable evaluation based 
upon limitation of motion under DC's 5260 and/or 5261.

Furthermore, an evaluation under DC 5003-5010 was not warranted 
as the Veteran's motion loss in either flexion or extension did 
not meet the minimum criteria for a noncompensable rating under 
DC's 5260 and/or 5261.  Furthermore, the Veteran specifically 
denied painful motion.

In a statement received in May 2007, the Veteran reported that 
his left knee was frequently painful, generally after extended 
standing or walking.  He further reported weakness and pain after 
extended use, such as kneeling, bending or walking up inclines.  
He noted taking prescription medication due to left knee 
arthritis.

The Board acknowledges that this statement refers to left knee 
pain and weakness exacerbated by use.  However, this self-
description is inconsistent with his report to the June 2006 VA 
C&P examiner.  At that time, the Veteran self-described 
"soreness" rather than actual pain on use and specifically 
denied pain on range of motion testing.  The Veteran further 
denied flare-ups which caused additional limitation of motion or 
functional impairment, or impairment which had any effects on his 
usual occupation or activities of daily living.  

Additionally, as addressed above, the Veteran's May 2007 
statement included references to alleged lumbar spine 
symptomatology demonstrated in June 2006 which the Board has held 
to be inconsistent with the entire evidentiary record.  In short, 
this statement is not deemed a reliable indicator of actual 
aspects of disability present.

Overall, the Board finds that the Veteran's June 2006 statements, 
when coupled with the examination findings that included no 
objective evidence of painful motion, outweighs the inconsistent 
May 2007 report of symptoms.  

Overall, the credible lay and medical evidence above showed that 
the Veteran did not meet the criteria for compensable limitation 
of motion for either knee under DC's 5260 and 5261, even after 
considering functional loss due to pain and weakness after 
repeated use.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
supra.  It is important for the Veteran to understand that the 
credible lay and medical evidence showed no objective evidence of 
painful left knee motion, for which the noncompensable rating is 
warranted.

Turning to the question of instability, the Board notes that the 
Veteran was not wearing a knee brace and had not been prescribed 
a knee brace due to actual instability or subluxation of the left 
knee.  He specifically denied such symptoms on the June 2006 VA 
C&P examination, and examination at that time demonstrated no 
clinical evidence of instability or subluxation.  Thus, the 
credible lay and medical evidence is against consideration of a 
compensable evaluation under DC 5257 prior to August 12, 2008.

The Board has also given consideration to the alternative DC 
criteria for evaluating a knee disability.  There was no lay or 
medical evidence of ankylosis, dislocated semilunar cartilage 
with "locking" and effusion, history of cartilage removal, 
impairment of the tibia and fibula, or genu recurvatum.  As such, 
the criteria of DC's 5256, 5258, 5259 and 5263 do not apply.

On August 12, 2008, the Veteran underwent additional VA C&P 
examination of the left knee.  At that time, the Veteran 
described chronic left knee pain of 7-8/10 severity with 
stiffness.  He had occasional swelling.  He had flare-ups of 
disability which occurred with continued standing in excess of 10 
minutes and walking more than one block.  He did not use 
assistive devices.  The Veteran denied dislocation, recurrent 
subluxation, or inflammatory arthritis.  He missed approximately 
3-4 days of work in a month.  He was self-sufficient in day-to-
day activities at a slower pace.  

On examination, the Veteran's left knee demonstrated motion from 
0 degrees of extension to 115 degrees of flexion with patellar 
grinding.  There was end range pain in both directions with 
continued pain on repetitive use.  However, there was no change 
of motion.  Lachman's test was tender diffusely.  Guarding was 
present with both flexion and extension.  Gait was antalgic with 
right lateral shift.  There was no ankylosis.  The examiner 
diagnosed left knee patellofemoral pain syndrome with 
degenerative arthritis and arthroscopic residuals.  

Overall, the August 12, 2008 VA examination provides highly 
probative evidence against a rating greater than 10 percent for 
the left knee disability for any time since August 12, 2008.  
This examination found that the Veteran's left knee demonstrated 
motion from 0 to 115 degrees with pain on motion.  Overall, this 
evidence provides highly probative evidence against even a 
compensable evaluation based upon limitation of motion under DC's 
5260 and/or 5261.

However, the Veteran has X-ray evidence of left knee arthritis 
and objectively demonstrated painful motion on the August 2008 VA 
examination.  On this basis, the RO awarded the currently 
assigned 10 percent rating effective to the date of the VA 
examination report.  

The Board is aware that the Veteran has argued the presence of 
painful left knee motion prior to this examination.  However, as 
held above, his claimed report of symptomatology present on the 
June 2006 VA examination was not borne out by actual physical 
examination and is inconsistent with his own prior statements at 
that time regarding his symptomatology.  Overall, the Board finds 
that the Veteran's inconsistent statements regarding his left 
knee symptomatology is insufficient to establish his entitlement 
to a 10 percent rating prior to the August 12, 2008 VA C&P 
examination report.  The prior VA C&P examination findings 
outweigh his contentions to the contrary.

The Board also acknowledges the Veteran's report of left knee 
pain with weakness, fatigue and endurance on use.  It is 
important for the Veteran to understand that his assigned 10 
percent rating contemplates painful left knee motion.  The 
Veteran has not described, and the evidence does not show, that 
his reported functional impairment on use is of such severity to 
equate to, or more nearly approximate, the criteria for a 
compensable rating for limitation of motion under DC's 5260 
and/or 5261.  Thus, there is no further basis to award a rating 
greater than 10 percent pursuant to the considerations identified 
in 38 C.F.R. § 4.40 and § 4.45.

Turning to the question of instability, the Board notes that the 
Veteran was not wearing a knee brace and had not been prescribed 
a knee brace due to actual instability or subluxation of the left 
knee.  He specifically denied these symptoms on examination, and 
demonstrated no clinical evidence of instability or subluxation 
on examination.  Thus, the credible lay and medical evidence is 
against consideration a separate compensable evaluation under DC 
5257 since August 12, 2008.

The Board has also given consideration to the alternative DC 
criteria for evaluating a knee disability.  There was no lay or 
medical evidence of ankylosis, dislocated semilunar cartilage 
with "locking" and effusion, history of cartilage removal, 
impairment of the tibia and fibula, or genu recurvatum.  As such, 
the criteria of DC's 5256, 5258, 5259 and 5263 do not apply.

In so concluding, the Board has carefully reviewed the Veteran's 
statements of record, particularly with respect to the onset and 
increased severity of his various left knee symptoms during the 
appeal period.  His complaints of painful left knee motion were 
first voiced in a May 2007 statement, but that statement alleged 
symptomatology purportedly present in June 2006 which conflicted 
with his statements then of record and the actual clinical 
findings.  In short, this statement is not deemed a reliable 
indicator regarding the actual symptomatology experienced.

As such, the May 2007 lay description of symptoms has not been of 
sufficient consistency, reliability and credibility to extend the 
effective date of award for his rating under DC 5003 prior to 
August 12, 2008.  Overall, the credible lay and evidence does not 
support higher ratings than currently assigned for any differing 
periods of time during the appeal period.  To this extent, his 
statements are outweighed by the medical evidence which, as a 
whole, provides evidence against any further compensation. 

The benefit of doubt rule does not apply as the preponderance of 
evidence is against this claim.  38 U.S.C.A. § 5107(b); Ortiz, 
274 F. 3d. at 1365.

Left and right heel

The Veteran is service-connected for plantar fasciitis affecting 
both feet.  Notably, plantar fasciitis is not listed as a 
specific disability under VA's Rating Schedule.  Where VA's 
Rating Schedule does not list a specific disability, the 
disability is rated under criteria where the functions affected, 
anatomical localization, and symptomatology are analogous.  
38 C.F.R. § 4.20.

The Veteran's STRs reflect a longstanding history of bilateral 
heel pain.  In September 2002, he was diagnosed with recalcitrant 
left plantar fasciitis manifested by pain centrally and medially 
along the left heel, pain with dorsiflexion of the central aspect 
of the heel, and dorsiflexion of the toes.  In October 2002, the 
Veteran underwent left plantar fasciectomy and calcaneal 
exostectomy.  In April 2005, he underwent a right exostomy with 
1st metatarsal osteotomy with plantar fascia release.

The criteria of DC 5276 evaluates acquired flatfoot on a 
unilateral or bilateral basis.  Under this diagnostic code, a 
noncompensable rating is warranted for mild symptoms relieved by 
built-up shoe or arch support.  A 10 percent rating is warranted 
for moderate impairment with weight-bearing line over or medial 
to the great toe, inward bowing of the tendo Achilles, and pain 
on manipulation and use of the feet, bilateral or unilateral. 

Under DC 5276, a higher evaluation of 20 percent is assigned for 
severe unilateral acquired flatfoot, with objective evidence of 
marked deformity, pain on manipulation and use accentuated an 
indication of swelling on use, and characteristic callosities.  
When such symptoms are bilateral, a 30 percent rating is 
assigned.

A 30 percent evaluation is assigned for pronounced unilateral 
acquired flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not improved 
by orthopedic shoes or appliances.  Id.  When such symptoms are 
bilateral, a 50 percent rating is assigned.

The Board also acknowledges the potential applicability of DC 
5284, which evaluates other foot injuries.  Under this diagnostic 
code, a 10 percent evaluation is warranted for a moderate 
disability.  A 20 percent evaluation is warranted for moderately 
severe disability, and a 30 percent evaluation for severe 
disability.  Id.

Based on the facts of this case and the applicable criteria, the 
Board finds that it is appropriate to consider either bilateral 
or unilateral ratings for the service-connected right and left 
feet according to the most favorable result to the Veteran.

Notably, however, the Board finds no basis to alternately 
consider the criteria of DC 5277 (bilateral weak foot 
characterized by musculature atrophy, disturbed circulation and 
weakness), DC 5278 (acquired clawfoot/pes cavus), DC 5279 
(anterior metarsalgia [Morton's disease]), DC 5280 (unilateral 
hallux valgus), DC 5282 (hammer toe), or DC 5283 (malunion or 
nonunion of the tarsal or metatarsal bones).

The Veteran has submitted treatise material generally describing 
osteotomy and exosectomy procedures.  The April 25, 2005 
operative report reflects removal of excess bone of the 1st 
metatarsal joint with cortical screw placed in the 1st metatarsal 
head to achieve permanent fixation.  An amputation was not 
performed.

While the Veteran reports current residuals of the right 1st 
osteotomy, the operative report does not reflect amputation of 
any portion of the great toe.  As such, there is no basis for a 
compensable rating under DC 5171, which evaluates great toe 
amputation residuals.

Applying the criteria to the facts of this case, the Board finds 
that the criteria for a compensable rating for the service-
connected left heel disability and a right foot disability have 
not been met for any time during the appeal period.  

In this respect, the Veteran's service-connected left heel 
disability, status post plantar fasciectomy and calcaneal 
exostectomy, is manifested by mild residual impairment absent 
objective evidence of abnormal weight bearing, skin changes, 
vascular changes, hammertoes, high arch, clawfoot, malalignment 
or other deformity.  Additionally, the Veteran's service-
connected right foot disability, status post exostectomy, 
osteotomy and plantar fascial release, is manifested by mild 
residual impairment absent objective evidence of abnormal weight 
bearing, skin changes, vascular changes, hammertoes, high arch, 
clawfoot, malalignment or other deformity.

In June 2006, the Veteran underwent a pre-discharge VA 
examination.  At that time, he reported constant left foot pain 
of 4/10 severity located in the arch of the foot.  He denied any 
swelling, redness, or heat of the left foot.  He had right foot 
pain, after standing, of 5/10 severity located particularly in 
the 1st MTP with associated weakness and stiffness of the 1st MTP 
joint.  He reported right great toe swelling, but denied heat of 
the foot.  With respect to both feet, the Veteran described 
fatigability and lack of endurance.  He further reported pain 
with prolonged standing, long periods of walking, walking on 
uneven surfaces or carrying weight.  He denied pain flare-ups of 
the left foot.  With respect to the right foot, the Veteran had 
flare-ups of the right toe every 3-4 days which lasted the entire 
day if the foot was not elevated.  At these times, his pain 
intensity was 6-7/10 pain.  He further described additional 
limitation of motion and functional impairment with these flare-
ups, wherein he avoided the aggravating activities.  He wore arch 
supports all of the time, and Birkenstock shoes when possible.  
His condition limited the amount of time he could spend on his 
feet.

On examination, the left foot demonstrated low arches that 
flattened with full weight bearing.  There was a slightly arched 
4.5 cm. x 2 mm. scar on the left heel.  This area was not tender, 
red, swollen or deformed.  The right foot demonstrated low arches 
that flattened with full weight bearing.  There was a 4 cm. x 2 
mm. scar on the right heel, and a 6.5 cm. x. 2 mm. scar along the 
1st MTP joint with no residual.  With the exception of the right 
1st MPT joint, this area was not tender, red, swollen or 
deformed.  The right 1st MTP joint was tender with limited 
mobility in regard to flexion.  With respect to both feet, the 
Achilles tendons had normal alignment absent valgus/varus 
angulation of the os calcis in relationship to the long axis of 
the tibia/fibula.  There was no forefoot or midfoot malalignment.  
Gait was steady and uneven with no functional impairment noted 
with walking or standing.  There was no halgus hallux of the 
feet.  There was no bunion or callous formation at the right 1st 
MTP.  There was also no callous formation along the heels or 
lateral foot.  The Veteran's biggest limiting factor was pain, 
but the examiner could not express without resort to speculation 
any additional limitation by pain, fatigue, weakness or lack of 
endurance due to repetitive use or during a flare-up.  The 
examiner diagnosed status post plantar fasciectcomy and calcaneal 
exostectomy of the left heel, and status post metatarsophalangeal 
joint exostectomy with 1st metatarsal osteotomy and plantar 
fascial release of the right foot.

Overall, the June 2006 VA C&P examination report provides strong 
probative evidence against these claims, failing to reflect 
objective evidence of significant weight-bearing abnormalities, 
inward bowing of the Achilles, pain on manipulation of the feet, 
swelling on use, characteristic callosities, marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, or any significant functional impairment with 
walking or standing.

The Veteran underwent additional VA C&P examination in November 
2008.  At this time, the Veteran reported constant bilateral foot 
pain of 8/10 severity and intermittent swelling.  Pain was 
present at rest, but worsened with standing or walking.  He could 
experience pain flares to 10/10 severity due to activity, which 
lasted all day.  Generally, he limited the time spent on his 
feet.  For example, the Veteran could stand or walk for 30 
minutes before he experienced a significant increase of foot 
pain.  He worked as a prison counselor which required a lot of 
time on his feet.  Nonetheless, the Veteran was able to attend to 
daily activities.

On examination, the Veteran's feet had a normal appearance except 
for his scars.  There was tenderness on deep palpation of the 
soles of both feet, especially in the area of the arches.  The 
Veteran walked with a left limp.  There were no indications of 
abnormal weight bearing, such as callosities, breakdown, or 
unusual shoe wear pattern.  There were no skin changes, vascular 
changes, hammertoes, high arch, clawfoot, or other deformity.  
The weight-bearing and non-weight bearing alignment of the 
Achilles tendons were normal.  There was no valgus, forefoot, or 
midfoot malaligment.  There was active motion in the 
metatarsophalangeal joints.  The VA examiner provided diagnoses 
of remote left foot fasciectomy and calcaneal exostectomy with 
mild residuals, and remote right foot plantar fasciectomy and 
osteotomy with mild residuals.

Overall, the November 2008 VA C&P examination report provides 
strong probative evidence against these claims, failing to 
reflect objective evidence of significant weight-bearing 
abnormalities, inward bowing of the Achilles, pain on 
manipulation of the feet, swelling on use, characteristic 
callosities, marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe spasm 
of the tendo Achilles on manipulation, or any significant 
functional impairment with walking or standing.  It also includes 
medical opinion that the overall disability in both feet is mild 
in degree.

The Board acknowledges the Veteran's arguments in this case.  He 
refers to loss of right great toe motion and intermittent 
swelling which affects the overall functioning of his right foot.  
He also reports that he experiences pain, swelling and weakness 
of his feet upon prolonged use.  Overall, the Board finds that 
these complaints are credible and consistent with the evidentiary 
record.

However, the Board finds no schedular basis to award higher 
ratings for any period of time, whether considering each foot 
separately or bilaterally.  To warrant a compensable evaluation 
under DC 5276, the Veteran would have to manifest moderate flat 
foot type of symptoms which are not shown by physical 
examination.  There is no clinical evaluation of any significant 
abnormality of the feet contained in the accompanying postservice 
clinical records.  Furthermore, the most recent VA C&P 
examination described the Veteran's overall residual disability 
as mild in degree in both feet.

In addition to this medical description, the recent VA C&P 
examination found no objective evidence of abnormal weight 
bearing, skin changes, vascular changes, hammertoes, high arch, 
clawfoot, malalignment or other deformity.  Thus, the objective 
clinical findings are consistent with the medical description of 
no more than mild foot disability of both the left and right 
feet.  The postservice clinical records do not show any findings 
to the contrary.

Overall, the credible lay and evidence does not support higher 
ratings than currently assigned for any differing periods of time 
during the appeal period.  The Board has considered the Veteran's 
reports of functional impairment on use, see 38 C.F.R. § 4.40 and 
4.45, but his descriptions of greater disability are outweighed 
by the medical evidence which, as a whole, provides evidence 
against any compensation.  The Board places greater probative 
weight upon the clinical findings and opinions of the VA 
examiners, as they have greater training and expertise than the 
Veteran in evaluating his bilateral foot disability.  The benefit 
of doubt rule does not apply as the preponderance of evidence is 
against these claims.  38 U.S.C.A. § 5107(b); Ortiz, 274 F. 3d. 
at 1365.


Hypertension

The RO has rated the Veteran's hypertension as noncompensable 
under DC 7101.  A 10 percent rating contemplates hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) manifested by diastolic pressure predominantly 100 
or more, or; systolic pressure predominantly 160 or more, or; 
history of diastolic pressure predominantly 100 or more which is 
controlled by continuous medication.  38 C.F.R. § 4.104, DC 7101.  

A 20 percent rating is warranted for hypertensive vascular 
disease manifested by diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more.

Notably, hypertension will be separately evaluated from 
hypertensive and other heart diseases.  38 C.F.R. § 4.104, DC 
7101 Note (3).  Hypertensive heart disease is evaluated under the 
same criteria for evaluating other heart diseases, which includes 
the results of exercise testing expressed in METs, the presence 
of congestive heart failure, the ventricular ejection fraction, 
etc.  As such, the criteria of DC's 7005 and 7101 do not overlap, 
so that separate ratings are not prohibited under 38 C.F.R. 
§ 4.14.

Historically, the Veteran's STRs reflect that monitoring for 
borderline hypertension began in 1994, at which time a blood 
pressure reading was 149/91.  A 5-day blood pressure check in May 
1999 demonstrated elevated blood pressure readings, but 
nonetheless showed systolic pressure predominantly less than 160 
and diastolic pressure predominantly less than 100.  A 3-day 
blood pressure check in May 2000 averaged 138/85.  The Veteran 
was prescribed hydrochlorothiazide in December 2005, after a 5-
day blood pressure check revealed blood pressure readings of 
152/98, 148/100, 154/98, 144/100 and 158/90.  Overall, the 
Veteran's STRs documented systolic pressures predominantly less 
than 160 and diastolic pressures predominantly less than 100.

Overall, the Veteran's STRs provide strong evidence against this 
claim, reflecting that the Veteran was diagnosed with 
hypertension and prescribed medication when his systolic 
pressures were predominantly less than 160 and diastolic 
pressures were predominantly less than 100.

The postservice medical records document that the Veteran's 
systolic pressures have remained predominantly less than 160 and 
that his diastolic pressures have remained predominantly less 
than 100.

Overall, the post-service medical records provide highly 
probative evidence against this claim, showing that the Veteran's 
systolic blood pressures remained predominately less than 160, 
and that he has no history of diastolic blood pressure 
predominantly 100 or more.

Notably, there is no evidence that the Veteran manifests 
hypertensive heart disease. 

The Board recognizes that the Veteran takes prescription 
medication for treatment of hypertension.  However, the use of 
anti-hypertensive medication is contemplated by the rating 
criteria and, by itself, does not support the assignment of a 
compensable rating.  As noted, the competent medical evidence 
overall fails to show a history of diastolic readings 
predominantly 100 or more.  There is no lay report of diastolic 
or systolic readings which could form the basis for a compensable 
rating in this case.

In sum, the weight of the credible evidence demonstrates that the 
Veteran is not entitled to a compensable evaluation for his 
hypertension at any time during the pendency of this claim.  See 
Fenderson, supra.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107; Ortiz, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Scars of the chest and left cheek

The Veteran seeks compensable ratings for scars involving his 
chest and left cheek.  These separate scars are evaluated under 
the same criteria.  Therefore, the Board will evaluate these 
scars in the same discussion.  As noted in the Introduction, the 
Veteran's reported biopsy scar of the left clavicle region is 
referred to the RO for appropriate development and adjudication.

DC 7800 rates disfigurement of the head, face, or neck.  See 
38 C.F.R. § 4.118.  A 10 percent rating is warranted for one 
characteristic of disfigurement.  Note 1 of DC 7800 identifies 
the following eight characteristics of disfigurement for purposes 
of this evaluation: scar five or more inches in length; scar at 
least one- quarter inch wide at widest part; surface contour of 
scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc) in an area exceeding six 
square inches (39 sq. cm.); underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); or skin indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.).  

Under DC 7801, a 10 percent rating is warranted for scars, other 
than the head, face, or neck, that are deep or cause limited 
motion in an area or areas exceeding 144 square inches (929 sq. 
cm.).  A deep scar, according to Note 1, is one associated with 
underlying soft tissue damage.  Under Note 2, scars in widely 
separated areas, as on 2 or more extremities or on anterior and 
posterior surfaces of extremities or the trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.

Under DC 7802, a 10 percent rating is warranted for scars that 
are superficial, do not cause limited motion, and cover area of 
144 inches (929 sq. cm).  A superficial scar, as defined in Note 
1, is one not associated with underlying soft tissue damage.  
Again, scars in widely separated areas, as on 2 or more 
extremities or on anterior and posterior surfaces of extremities 
or the trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.

Under DC 7803, a 10 percent rating is warranted for a scar that 
is superficial and unstable.  An unstable scar is defined at Note 
1 as one where, for any reason, there is frequent loss of 
covering over the scar.

Under DC 7804, a 10 percent rating is warranted for superficial 
scars that are painful on examination.  A superficial scar is 
defined in Note (1) as one not associated with underlying soft 
tissue damage.

Under DC 7805, a scar may also be rated based upon limitation of 
function of the part affected.

During the pendency of this appeal, VA issued a clarifying final 
rule for evaluating scar disabilities at 73 Fed. Reg. 54708 
(Sept. 23, 2008).  However, these amendments only apply to 
applications received by VA on or after October 23, 2008, or if 
the Veteran expressly requests consideration under the new 
criteria, which he has not done here.  Therefore, the Board has 
no authority to consider these revisions in deciding this claim.  
VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

Applying the criteria to the facts of this case, the Board finds 
that the criteria for a compensable rating for scars of the chest 
and left cheek have not been met for any time during the appeal 
period.  In this respect, the Veteran's scars of the chest and 
left cheek are shown to be superficial, stable and nontender 
which cover an area of less than 144 inches (929 sq. cm), do not 
have any disfiguring characteristics and do not limit the 
function of any part.

Historically, the Veteran had a basal cell carcinoma lesion 
excised from his mid-chest in December 1999.  The specimen sample 
measured 0.5 x 0.4 x 0.1 cm.  No complications were reported.  
However, the Veteran complained of redness in the superior 
portion of his chest in April 2000.  He was diagnosed with solar 
elastosis.  The scar itself was reported as "nontender."

In April 2000, the Veteran had a basal cell carcinoma lesion 
excised from his left cheek.  The specimen sample measured 1.5 x 
3 x 0.4 cm.  No complications were reported.  

On his pre-discharge VA examination in June 2006, the Veteran 
reported an intermittent history of skin lesions which required 
biopsy.  He denied current treatment.  Examination demonstrated a 
2 x 2. cm. scar at the region of the xiphoid process which was 
well healed with no residual.  He had a 1 cm. x 2 mm. scar on the 
left upper cheek which was difficult to see, but demonstrated no 
residual.  The examiner found no disfigurement, and found no part 
of the body affected by a suspicious lesion.  The examiner 
diagnosed status post removal of lesions of the chest and left 
cheek positive for basal cell carcinoma.

Overall, the June 2006 VA C&P examination report provides strong 
probative evidence against these claims, showing very small, 
superficial, stable and nontender scars absent any disfiguring 
characteristics or lay report of pain.

The Veteran underwent additional VA C&P examination in November 
2008.  At this time, the only current symptom reported by the 
Veteran was some burning pain on the chest scar associated with 
applying alcoholic deodorant in the morning.  On examination, the 
Veteran demonstrated a scar of the left side of his face 
measuring 2.5 x .3 cm.  The scar on his chest wall, located 
midway between the suprasternal and retrosternal area, measured 
2.5 x. 0.3 cm.  For both scars, there was no pain on examination.  
There was also no adherence to underlying tissue, instability, 
elevation or depression of the surface contour, inflammation, 
edema, keloid formation, color irregularity, characteristics of 
disfigurement, induration, or inflexibility.  The scars were 
further described as superficial, and not causing limitation of 
any function.

Overall, the November 2008 VA C&P examination report provides 
strong probative evidence against these claims, again showing 
very small, superficial, stable and nontender scars absent any 
disfiguring characteristics or lay report of pain.

The postservice clinical records associated with the record do 
not reflect any significant treatment for the chest and cheek 
scars.

The Board again acknowledges the Veteran's arguments in this 
case.  He refers to three biopsy scar sites, one involving a 3 
"inch" scar on his left cheek, another involving a long scar on 
his shoulder, and another involving a round red scar on his 
chest.  He reports recurrent suspicious moles or red patches 
which have required removal.  He has not reported that the chest 
and cheek scars are tender, unstable, disfiguring, etc.

On review of the record, the Board finds the Veteran's 
description of a 3 "inch" scar on his left cheek to be 
inconsistent with the record.  As noted above, the initial biopsy 
lesion measured 1.5 x 3 x 0.4 centimeters.  The VA examiner in 
June 2006 measured the remaining scar as 1 cm. x 2 mm., 
specifically noting that this scar was difficult to see.  The VA 
examiner in 2008 measured this scar as 2.5 x .3 cm.  Quite 
simply, the Veteran's perception of having a 3 inch scar of the 
left cheek is not borne out by the clinical findings of record, 
which are deemed more accurate as they were rendered by 
physicians who used a ruling measure and are trained to evaluate 
scarring characteristics.

Otherwise, the Veteran's remaining complaints do not provide a 
basis to warrant compensable ratings.  In any event, the Board 
places greater probative weight upon the clinical findings and 
opinions of the VA examiners, as they have greater training and 
expertise than the Veteran in evaluating his scar disabilities.  
The benefit of doubt rule does not apply as the preponderance of 
evidence is against these claims.  38 U.S.C.A. § 5107(b); Ortiz, 
274 F. 3d. at 1365.

Tinea pedis

The Veteran seeks a rating greater than 10 percent for his 
service-connected tinea pedis.  The Board notes that the RO's 
coding sheet lists a disability stylized as "TINEA PEDIS, 
BILATERAL LOWER EXTREMITIES, ECZEMA BILATERAL UPPER 
EXTREMITIES."  However, the RO's rating actions do not reflect 
adequate evaluation of the upper extremity dermatitis condition 
which has not been properly appealed, as opposed to the 
dermatophytosis condition currently before the Board.  

The RO is currently rating this disorder under 38 C.F.R. § 4.118, 
DC 7813-7806.  Dermatitis or eczema is to be rated under either 
the criteria for DC 7806 or to be rated as disfigurement of the 
head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant disability.  

In the Introduction section, the Board has referred to the RO the 
appropriate rating for the upper extremity dermatitis condition.  
To the extent these disabilities overlap, the RO can consider a 
more complete disability picture if necessary upon readjudication 
of the dermatitis condition.  The Board, however, will limit this 
appeal to the tinea pedis condition appealed to the Board.

Under DC 7813, dermatophytosis (including tinea pedis) is rated 
as disfigurement of the head, face, or neck (DC 7800), scars (DCs 
7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), 
depending upon the predominant disability.  Thus, both 
dermatitis/eczema and dermatophytosis are rated under the same 
criteria.  As such, the Board will consider the Veteran's 
entitlement to a compensable rating based upon the total bodily 
involvement of these disorders.

Under DC 7806, a noncompensable rating is warranted for 
dermatitis or eczema that involves less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 12-
month period.  A 10 percent evaluation requires evidence of 
exposure to at least 5 percent, but less than 20 percent, of the 
entire body or at least 5 percent, but less than 20 percent, of 
exposed areas affected; or the need for intermittent systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
for a total duration of less than six weeks during the past 12-
month period.  

A 20 percent rating requires evidence of exposure to 20 to 40 
percent of the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.

Applying the criteria to the facts of this case, the Board finds 
that the criteria for a compensable rating for tinea pedis have 
not been met for any time during the appeal period.  In this 
respect, the credible lay and medical evidence shows that the 
Veteran's tinea pedis involves less than 5 percent of the entire 
body, has not required the need for intermittent systemic 
therapy, and does not result in any scarring characteristics.

The Veteran's STRs reflect his treatment for tinea pedis treated 
with Mycelex cream.  VA C&P examination in June 2006 described 
scaling of the 4th and 5th toes consistent with mild athletes 
foot.  VA C&P examination in August 2008 described the Veteran to 
have a dystrophic toenail with discoloration of the left big toe, 
and mild dystrophic toenails of the remaining toes.  There was 
pruritis, but no skin lesions present.  The overall bilateral 
tinea pedis disability involved less than one percent of his 
unexposed bodily area.  The Veteran indicated not taking any 
medication for this disorder.

Overall, the June 2006 and August 2008 VA C&P examination reports 
provide strong probative evidence against this claim, showing 
that the Veteran's tinea pedis has involved less than 5 percent 
of the entire body, has not required the need for intermittent 
systemic therapy, and does not result in any scarring 
characteristics.

The postservice clinical records associated with the record do 
not reflect any significant lay or medical evidence pertaining to 
tinea pedis.

In support of his claim, the Veteran has reported a long-standing 
history of tinea pedis exacerbated by wearing boots and non-
breathable socks during the military.  He reports no resolution 
of his symptoms using over-the-counter medications.  The Board 
finds this report of history to be credible and consistent with 
the evidentiary record.  This evidence, alone, does not provide a 
basis for a compensable rating.  When viewed in conjunction with 
the clinical findings of record, the record is clear that the 
Veteran has not met the criteria for a compensable rating for 
tinea pedis for any time during the appeal period.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107; Ortiz, 274 F. 3d 1361 (Fed. Cir. 2001).

Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time 
to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities.  The governing norm in 
these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where there 
is evidence that the disability picture presented by the Veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or where 
evidence shows that the Veteran's service-connected disability 
affects employability in ways not contemplated by the rating 
schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned 
by a particular veteran are not considered relevant in the 
calculation of the average impairment of earning capacity for a 
disability, and contemplate that veterans receiving benefits may 
experience a greater or lesser impairment of earning capacity 
than average for their disability.  The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  However, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board is aware of the Veteran's complaints as to the effects 
of his service-connected thoracolumbar IVDS, left knee 
disability, bilateral foot disability, hypertension, left cheek 
and chest scars and tinea pedis have had on his activities of 
work and daily living.  In the Board's opinion, all aspects of 
these disabilities are adequately encompassed in the assigned 
schedular ratings. 

With respect to the thoracolumbar spine, the Board has awarded 
compensation for the orthopedic aspects involving limitation of 
motion as well as the neurologic impairment involving the lower 
extremities.  Compensation for left knee symptoms have been 
awarded for when objective evidence of disability was first 
manifested, and multiple diagnostic criteria were considered 
ruling out further compensation.  The Veteran's functional 
impairment of the feet has been addressed with reference to two 
separate diagnostic codes, and higher schedular evaluations are 
available.  The aspect of disability relating to hypertension is 
directly addressed in the schedular criteria.  As to the scars, 
the Board finds no functional limitations related to these 
disorders.  Finally, with respect to the tinea pedis, the extent 
and severity of this disorder is insufficient to warrant 
compensation although the schedular criteria contemplate the 
potential for a compensable rating.

In short, the Board finds that the assigned schedular evaluations 
are adequate.  As such, there is no basis for extraschedular 
referral in this case.  See Thun, 22 Vet. App. 111, 114-15 
(2008).

Residuals of status post uvulectomy

The Veteran's STRs reflect that he was referred for an 
otolaryngology consultation in October 1999 due to complaint of 
loud snoring, inability to sleep at night, and frequent 
awakening.  He had a childhood history of nose trauma with 
deviated septum.  A sleep study ruled out a diagnosis of sleep 
apnea.  The Veteran subsequently underwent uvula removal which 
did not alleviate his problems. 

Notably, the uvula palatina is the small, fleshy mass hanging 
from soft palate above the root of the tongue, composed of the 
levator and tensor palati muscles and the muscle of the uvula, 
connective tissue, and mucous membrane.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY, 1996 (30th Ed. 2003).

The Board also notes that the usual effects of medical and 
surgical treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, will not 
be considered service-connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

In this case, the record shows that the Veteran underwent uvula 
removal as a means to alleviate a snoring disorder.  There was no 
assessment of any disease involving the uvula.  As noted by the 
June 2006 VA C&P examiner, this procedure was performed for 
symptomatic relief of snoring, and did not result in any residual 
disability.  There is no medical opinion to the contrary.  

The Board acknowledges the Veteran's argument that service 
connection should be warranted for uvula removal.  However, the 
provisions to 38 C.F.R. § 3.306(b)(1) do not allow a grant of 
service connection in this case.  To the extent he argues that 
such procedure was not for ameliorating needs and/or worsened 
during service, the Board places greater weight to the 
assessments and opinions of the qualified medical examiners in 
this case.  There is no doubt of material fact to be resolved in 
the Veteran's favor.  38 U.S.C.A. § 5107(b).  As such, the claim 
must be denied.

Hyperlipidemia and hypertriglyceridemia

A disability for VA compensation purposes refers to an impairment 
of earning capacity due to a disease or injury, rather than to a 
disease or injury itself.  Allen v. Brown, 7 Vet. App. 439 
(1995).  By definition, hyperlipidemia is a general term for 
elevated concentrations of any or all of the lipids in the 
plasma, including hypertriglyceridemia.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY, p. 795 (28th ed. 1994).  Hypertriglyceridemia 
is excessive triglycerides in the blood.  Id. at p. 802.

VA has determined that laboratory results are not, in and of 
themselves, disabilities.  See Schedule for Rating Disabilities; 
Endocrine System Disabilities, 61 Fed. Reg. 20,440 (May 7, 1996).  
The Board must defer to VA's reasonable interpretation of its own 
laws and regulations.  Chevron U.S.A., Inc., v. Natural Resources 
Defense Council, Inc., 467 U.S. 837, 843, 104 S.Ct. 2778, 81 
L.Ed.2d. 694 (1984).  

A further review of the record fails to disclose any competent 
medical evidence that the Veteran has a current disability 
associated with these laboratory findings, such as symptoms, 
clinical findings, other manifestations, or any deficits in 
bodily functioning.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C.A. § 1110.  Hence, in 
the absence of competent persuasive evidence of disability 
manifested by, or associated with, the claimed findings of 
hyperlipidemia and hypertriglyceridemia, the record presents no 
predicate for a grant of service connection for any such 
findings.  As a matter of law, these claims must be denied.

A prostate disorder

The Veteran has appealed a November 2006 RO rating decision which 
denied a claim of service connection for "an enlarged 
prostate."  The medical records associated with the claims 
folder include a June 2006 private urology consultation to 
evaluate the Veteran's complaint of nocturia and urinary 
frequency.  Among other things, the Veteran was diagnosed with 
benign prostatic hypertrophy (BPH) treated with Uroxatrol.  It 
was further noted that the Veteran had an elevated PSA reading 
which returned to normal after treatment for prostatitis.

Overall, the competent medical evidence demonstrates that the 
Veteran was first diagnosed and treated for BPH during active 
service.  Thus, the criteria for service connection for BPH have 
been met.  The claim, therefore, is granted.

Insomnia

The Veteran's STRs reflect that he was prescribed medication to 
treat insomnia prior to his discharge from service.  As noted 
above, the Veteran was referred for an otolaryngology 
consultation in October 1999 due to complaint of loud snoring, 
inability to sleep at night, and frequent awakening.  A sleep 
study ruled out a diagnosis of sleep apnea.  The Veteran 
subsequently underwent uvula removal which did not alleviate his 
problems.

An opinion from the June 2006 VA C&P examiner indicated that the 
Veteran's insomnia was a symptom rather than a diagnosis, 
explaining that the Veteran demonstrated no evidence of sleep 
apnea and that he denied mental health issues.  See generally 
38 C.F.R. § 4.130 (including chronic sleep impairment as part of 
the criteria for rating a mental disorder).

Postservice, the Veteran's private clinical records document him 
having a "sleep disorder."  VA clinical records reflect 
"insomnia" in the problem list.  No cause for this sleep 
impairment is provided.

The Board notes that VA does not generally grant service 
connection for symptoms alone, without an identified basis for 
those symptoms.  For example, "pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service connection 
may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

The notable exception to this rule is 38 C.F.R. § 3.317, which 
permits, in some circumstances, service connection of signs or 
symptoms that are objective indications of chronic disability, 
even though such disability is due to undiagnosed illness.  
However, this is not claimed or shown in this case.

Based on the foregoing, the Board finds that service connection 
for a disorder claimed as insomnia is not warranted in this case.  
The Veteran undoubtedly has sleep difficulty, but has not been 
diagnosed with an underlying disorder that is ratable.  To the 
extent that the Veteran argues that he manifests a service-
connectable "disability," the Board places greater probative 
weight to the opinion of the June 2006 VA C&P examiner who found 
no underlying disorder other than impaired sleep symptoms.  
Notably, the Veteran's current providers of treatment also offer 
no current disorder to account for the impaired sleep symptoms.  
The claim, therefore, must be denied.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the claims for involving the lumbar spine, the 
left knee, the left heel, the right foot, hypertension, scars and 
tinea pedis, the Veteran is challenging the initial evaluations 
assigned following grants of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

With respect to the service connection claim involving BPH, this 
claim has been granted in full.  Thus, there is no need to 
discuss VCAA compliance.

With respect to the claim involving service connection for status 
post uvulectomy, hyperlipidemia, hyperglyceridemia, and insomnia, 
the Veteran was not provided preadjudicatory VCAA notice.  
Notably, the Veteran filed his service connection claims prior to 
his discharge from active service, and was provided a pre-
discharge VA C&P examination.

Nonetheless, a post-adjudicatory RO letter dated March 2007 fully 
complied with the VCAA notice content and time requirements as it 
advised the Veteran of the types of evidence and/or information 
deemed necessary to substantiate his claims, the relative duties 
on the part of the Veteran and VA in developing his claims, and 
the criteria for substantiating the downstream issues of 
establishing a disability rating and effective date of award.

Thereafter, the timing deficiency of this VCAA was cured with 
readjudication of the claims in the May 2007 statement of the 
case and December 2008 supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

On review of the record, the Board finds that no prejudicial 
error has occurred pertaining to the post-adjudicatory RO notice 
sent to the Veteran in March 2007 as the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Additionally, the Veteran has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claims and given ample time to respond.  
For these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the adjudications.

VA has a duty to assist a claimant in the development of the 
claims.  This duty includes assisting the claimant in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the RO has obtained the Veteran's STRs and 
clinical records from private and VA providers of treatment.  
There no outstanding requests to obtain any VA records, or any 
private medical records for which the Veteran has identified and 
authorized VA to obtain on his behalf.  There is also no showing 
that any records exist with the Social Security Administration 
which would be relevant to the issue on appeal.

With respect to the initial rating claims, VA provided the 
Veteran with a pre-discharge VA C&P examination with additional 
examinations performed in 2007 and 2008.  The most recent VA C&P 
examinations performed in August 2008 (spine, skin, hypertension 
and joints) and November 2008 (scars and feet) provide all 
findings necessary to decide the claims.  Notably, the VA 
examiner has opined that the Veteran's facial scar is difficult 
to see on examination and is not disfiguring.  The Veteran has 
referred to a longer scar, but has not complained of disfiguring 
characteristics.  On the facts of this case, the Board finds no 
need for unretouched photographs of the facial scar.  Since these 
last VA examinations, the Board does not find that the lay or 
medical evidence suggests an increased severity of symptoms to 
the extent that higher schedular ratings may still be possible.  
Thus, there is no duty to provide further medical examination on 
the initial rating claims.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

With respect to the claims of service connection for 
hyperlipidemia and hypertriglyceridemia, the Board notes that the 
medical evidence substantiates the existence of these current 
laboratory findings.  However, no further examination or opinion 
is warranted as the law does not allow a grant of service 
connection for laboratory findings alone.

With respect to the insomnia claim, a VA C&P examiner in June 
2006 provided opinion that the Veteran's insomnia was not 
considered an actual disability but rather a symptom absent an 
underlying disorder.  This examiner specifically ruled out the 
potential for an underlying mental disorder.  There is no medical 
opinion to the contrary.  As such, there is sufficient evidence 
to decide this claim.

With respect to the uvulectomy claim, there is no lay or medical 
evidence in this case suggesting disease or injury to the uvula 
during service.  Rather, the STRs showed that the uvula was 
removed as a potential means to alleviate the Veteran's snoring.  
The Board finds that, on the unique facts of this case, further 
medical examination or opinion is not warranted to evaluate the 
aspects of this ameliorating surgery.

Overall, the Board finds that the evidence of record is 
sufficient to decide the claims on appeal, and that there is no 
reasonable possibility that any further assistance would aid in 
substantiating these claims.  Significantly, neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

The claim for an initial rating greater than 20 percent for the 
service-connected orthopedic manifestations of lumbar spine IVDS 
for the time period from November 1, 2006 to August 11, 2008 is 
denied.

The claim for an initial rating greater than 40 percent for the 
service-connected orthopedic manifestations of lumbar spine IVDS 
for the time period since August 12, 2008 is denied.

The claim for a separate 10 percent evaluation for the chronic 
neurologic manifestation of right lower extremity radiculopathy 
effective May 30, 2007 is granted, and the claim for a separate 
10 percent evaluation for the chronic neurologic manifestation of 
left lower extremity neuritis effective August 12, 2008 is 
granted.

The claim for an initial compensable rating for left knee 
disability prior to August 12, 2008 is denied.

The claim for an initial rating greater than 10 percent for left 
knee disability since August 12, 2008 is denied.

The claim for a compensable rating for service-connected left 
heel disability, status post plantar fasciectomy and calcaneal 
exostectomy, is denied.

The claim for a compensable rating for service-connected right 
foot disability, status post exostectomy, osteotomy and plantar 
fascial release, is denied.

The claim for an initial compensable evaluation for hypertension 
is denied.

The claim for a compensable rating for scars of the chest and 
left cheek is denied.

The claim for a compensable rating for tinea pedis is denied.

The claim for service connection for residuals of status post 
uvulectomy is denied.

The claim for service connection for hyperlipidemia and 
hypertriglyceridemia is denied.

The claim for service connection for BPH is granted.

The claim for service connection for a disorder claimed as 
insomnia is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


